IN THE UNITED STATES DISTRICT COURT Fi L. E r
FOR THE DISTRICT OF MONTANA ay
BILLINGS DIVISION DEC 23 2019

Clerk, U S District Court
District Of Montana

 

Billings
UNITED STATES OF AMERICA,
CV 97-37-BLG-SPW-7

Plaintiff,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

RANDY JAMES, AND RECOMMENDATIONS

Defendants.

 

 

After a final revocation hearing on the instant petition (Doc. 891), United
States Magistrate Judge John Johnston filed Findings and Recommendations on
December 5, 2019. (Doc. 904.) The Magistrate recommended the Court revoke the
Defendant’s supervised release and commit him to the custody of the Bureau of
Prisons for a term of time served with no supervision to follow. (Id. at 4.)

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and.
Recommendations. No objections were filed. When neither party objects, this Court
reviews the Magistrate’s Findings and Recommendation for clear error. McDonnell
Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

1
2000). After reviewing the Findings and Recommendation, this Court does not find
that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 904) are ADOPTED IN FULL. The
Court’s judgment shall follow.

DATED this 3 day of December, 2019.

Lisa £2 belttie

SUSAN P. WATTERS
United States District Judge
